USCA11 Case: 21-13943    Date Filed: 07/27/2022   Page: 1 of 9




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 21-13943
                 Non-Argument Calendar
                 ____________________

MAT S. BAYSA,
                                            Plaintiff-Appellee,
versus
SHERIFF OF THE PINELLAS COUNTY SHERIFF'S OFFICE, et
al.,


                                                  Defendants,


CHARLES REDINGER,


                                        Defendant-Appellant.
USCA11 Case: 21-13943         Date Filed: 07/27/2022     Page: 2 of 9




2                       Opinion of the Court                 21-13943

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 8:17-cv-00434-WFJ-SPF
                    ____________________

Before LAGOA, LUCK, and ANDERSON, Circuit Judges.
PER CURIAM:
       Charles Redinger appeals the district court’s denial of his
motion for summary judgment claiming qualified immunity. He
argues that the district court erred in finding that a jury question
exists as to whether he used gratuitous force while arresting Mat
Baysa.
       A district court’s order denying a defendant’s motion for
summary judgment on qualified immunity grounds is immediately
appealable unless “the only issue on appeal is the sufficiency of the
evidence relative to the correctness of the plaintiff’s alleged facts.”
Perez v. Suszczynski, 809 F.3d 1213, 1217-18 (11th Cir. 2016). We
have jurisdiction where the district court’s denial of qualified im-
munity is based, even in part, on a question of law. Feliciano v.
City of Miami Beach, 707 F.3d 1244, 1250 & n.3 (11th Cir. 2013).
That includes the determination that an officer was not entitled to
qualified immunity under a given set of facts. Id. Further, we may
resolve any factual issues that are “part and parcel” of the core legal
issues. Id. (quotation marks omitted).
USCA11 Case: 21-13943         Date Filed: 07/27/2022    Page: 3 of 9




21-13943               Opinion of the Court                         3

       We review de novo the denial of summary judgment based
on qualified immunity. Feliciano, 707 F.3d at 1247. Summary judg-
ment is appropriate when the record evidence shows that there is
no genuine dispute of material fact, and the movant is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(a), (c). “A genuine
factual issue is one that properly can be resolved only by a finder of
fact because it may reasonably be resolved in favor of either party.”
Smith v. LePage, 834 F.3d 1285, 1291 (11th Cir. 2016) (cleaned up).
“Where there are varying accounts of what happened, the proper
standard requires” adopting the account most favorable to the non-
movant. Id. at 1296. Credibility determinations, the weighing of
the evidence, and the drawing of legitimate inferences from the
facts are jury functions. Strickland v. Norfolk S. Ry. Co., 692 F.3d
1151, 1154 (11th Cir. 2012).
       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff
must show that a person acting under the color of state law de-
prived him of a federal right. Griffin v. City of Opa-Locka, 261 F.3d
1295, 1303 (11th Cir. 2001). Even then, qualified immunity affords
complete protection against § 1983 suits if the official’s acts do not
violate clearly established constitutional rights of which a reasona-
ble official would have known. Jackson v. Sauls, 206 F.3d 1156,
1164 (11th Cir. 2000). To obtain qualified immunity, a defendant
must first show that he was performing a discretionary function.
Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1264 (11th
Cir. 2004). The burden then shifts to the plaintiff to show that: (1)
the defendant violated a constitutional right, and (2) the right was
USCA11 Case: 21-13943         Date Filed: 07/27/2022     Page: 4 of 9




4                       Opinion of the Court                 21-13943

clearly established at the time of violation. Id. “Under either step,
courts may not resolve genuine disputes of fact in favor of the party
seeking summary judgment.” Smith, 834 F.3d at 1291 (quotation
marks omitted).
       Whether a defendant violated a constitutional right in an ex-
cessive force case is governed by the “objective reasonableness”
standard of the Fourth Amendment. Hadley v. Gutierrez, 526 F.3d
1324, 1329 (11th Cir. 2008). The reasonableness of the officer’s con-
duct is judged from the perspective of a reasonable officer, in light
of the facts confronting the officer at the time. Crenshaw v. Lister,
556 F.3d 1283, 1290 (11th Cir. 2009). In determining whether the
force used to effect a particular arrest was “reasonable,” we must
carefully balance “the nature and quality of the intrusion on the
individual’s Fourth Amendment interests against the countervail-
ing governmental interests at stake.” Id. (quotation marks omit-
ted). Careful consideration must be given to the facts of each case,
including: (1) the need for the application of force, (2) the relation-
ship between the need and the amount of force used, (3) the extent
of the injury inflicted, and (4) whether the force was applied in
good faith or maliciously and sadistically. Id. We also consider the
severity of the crime, whether the suspect posed an immediate
threat, and whether the suspect was resisting or fleeing. Slicker v.
Jackson, 215 F.3d 1225, 1233 (11th Cir. 2000).
       Even if an official’s conduct is unconstitutional under cur-
rent law, he is entitled to qualified immunity if the law was not
clearly established at the time he acted that his conduct was
USCA11 Case: 21-13943         Date Filed: 07/27/2022     Page: 5 of 9




21-13943                Opinion of the Court                         5

unconstitutional. Waldron v. Spicher, 954 F.3d 1297, 1303 (11th
Cir. 2020). A plaintiff can show that a right was clearly established
in any of three ways. Patel v. City of Madison, Alabama, 959 F.3d
1330, 1343 (11th Cir. 2020). First, he can show that a materially
similar case has already been decided. Id. Second, he could show
that a broader, clearly established principle should control the
novel facts in this situation. Id. Or third, he could show that the
conduct so obviously violates the Constitution that prior case law
is unnecessary. Id.
       In Post v. City of Fort Lauderdale, we held that an officer did
not use excessive force when he employed a chokehold for five sec-
onds while securing the plaintiff in handcuffs and then pushed the
plaintiff against a wall. 7 F.3d 1552, 1559 (11th Cir. 1993). We ex-
plained that, prior to the encounter, a colleague told the officer that
the plaintiff had violently resisted during a recent arrest and, there-
fore, held that a reasonable officer could have concluded that a
chokehold was necessary to prevent the plaintiff from becoming
violent during the challenged arrest. Id. Although we noted that
force was no longer necessary after the plaintiff was secured in
handcuffs, we nonetheless held that pushing the plaintiff against
the wall did not constitute excessive force because “the amount of
force [the officer] used, even if unnecessary, was [not] enough to
[plainly] violate the law.” Id. at 1159-60.
       By contrast, in Hadley, we held that a question of fact existed
about whether the officer used excessive force by punching a hand-
cuffed, compliant, unresisting arrestee in the stomach. 526 F.3d at
1330. There, the undisputed facts showed that Hadley entered a
USCA11 Case: 21-13943         Date Filed: 07/27/2022      Page: 6 of 9




6                       Opinion of the Court                  21-13943

supermarket high on cocaine and was yelling and running around
the store before the officers arrived. Id. at 1327. The parties’ ver-
sions of events diverged upon the officers’ arrival, however, with
the plaintiff claiming that he complied with demands and did not
resist arrest, and the officers claiming that he became irate, swung
his arms in a violent manner, and struggled and kicked at them. Id.
at 1327-28. We held that, under the plaintiff-nonmovant’s version
of events, the officer’s punch constituted excessive force. Id. at
1330. We reasoned that the plaintiff “neither resisted arrest nor
posed a danger” and, therefore, the officer was “not entitled to use
any force at that time.” Id. We explained that “[o]ur cases hold
that gratuitous use of force when a criminal suspect is not resisting
arrest constitutes excessive force.” Id. (citation omitted).
        Similarly, in Ingram v. Kubik, we held that Kubik used ex-
cessive force when he slammed an unarmed, unrestrained, non-
threatening Ingram headfirst into the ground without warning.
30 F.4th 1241, 1254 (11th Cir. 2022). Deputies had responded to an
emergency call and confiscated a knife that Ingram had used in an
attempted suicide, but Ingram assured them that he no longer
wanted to hurt himself or anyone else and insisted that the deputies
either arrest him or leave. Id. at 1247-48. Despite repeatedly telling
him that he was not under arrest, Kubik picked Ingram up without
warning and slammed him headfirst into the ground, causing seri-
ous injuries. Id. at 1248. Noting that Ingram could rely on the
broader, clearly established principle that “gratuitous force . . . con-
stitutes excessive force,” we explained that even if Ingram was ini-
tially recalcitrant or aggressive, and although he was unhandcuffed,
USCA11 Case: 21-13943         Date Filed: 07/27/2022      Page: 7 of 9




21-13943                Opinion of the Court                          7

the deputy used gratuitous force because Ingram did not pose a
threat or flight risk. Id. at 1252-54 (citing Hadley, 526 F.3d at 1330).
We concluded that “[o]ur precedents clearly established that [the
deputy] could not use grossly disproportionate, gratuitous, and se-
riously injurious force against a non-resisting, compliant, and doc-
ile subject like Ingram,” id. at 1254, and that those precedents date
to at least 2000, id. at 1253.
        We have rejected officers’ claims that they were entitled to
qualified immunity because they used only de minimis force in ar-
resting the plaintiff, finding that the force used was gratuitous. We
have rejected those claims where the force was used after the plain-
tiff was handcuffed or otherwise subdued. See Hadley, 526 F.3d at
1330; Saunders v. Duke, 766 F.3d 1262, 1269-70 (11th Cir. 2014)
(noting that the de minimis force principle “has never been used to
immunize officers who use excessive and gratuitous force after a
suspect has been subdued, is not resisting, and poses no threat”).
We also have rejected the claims where the plaintiff was not sub-
dued when the force was used because “the same rationale applies
to the use of gratuitous force when the excessive force is applied
prior to the handcuffing but in the course of the investigation and
arrest.” Stephens v. DeGiovanni, 852 F.3d 1298, 1328 n.33 (11th
Cir. 2017) (noting that “injury and force ‘are only imperfectly cor-
related, and it is the latter that ultimately counts’” (quoting Wilkins
v. Gaddy, 559 U.S. 34, 38 (2010))); see Ingram, 30 F.4th at 1252-54;
see also Charles v. Johnson, 18 F.4th 686, 700 (11th Cir. 2021) (“A
plaintiff who suffers only de minimis injury does not necessarily
lack a claim for excessive force [during arrest] under § 1983.”).
USCA11 Case: 21-13943         Date Filed: 07/27/2022    Page: 8 of 9




8                      Opinion of the Court                 21-13943


       Because we assume Baysa’s version of the events, a question
of law is presented as to whether, under those facts, Redinger vio-
lated Baysa’s clearly established constitutional rights. Accordingly,
we have jurisdiction to review Redinger’s interlocutory appeal
from the district court’s order denying his summary judgment mo-
tion claiming qualified immunity.
       Here, the district court did not err in denying Redinger’s
summary judgment motion because there is a jury question as to
the accuracy of Redinger’s versus Baysa’s version of the events
prior to the arrest and, accepting Baysa’s version as true, the law
was clearly established at the time that the force Redinger used was
constitutionally excessive. The district court, crediting Baysa’s ver-
sion of the events, assumed:
       he was unthreatening and unresisting. [Redinger]
       had a colleague present and at least two private secu-
       rity guards, and the offense was minor. According to
       Baysa, Baysa was gratuitously attacked from behind,
       beaten (“wailed upon”), “face planted,” and choked
       to unconsciousness by Deputy Redinger after Deputy
       Redinger told Baysa he was free to leave and Baysa
       turned and had taken several steps in departing.
Order at 15. Under Baysa’s version of the facts, Redinger’s use of
force would be gratuitous in violation of the clearly established law
as determined in Ingram, 30 F.4th at 1254, Stephens, 852 F.3d at
1328 n.33, and Hadley, 526 F.3d at 1330.
USCA11 Case: 21-13943            Date Filed: 07/27/2022       Page: 9 of 9




21-13943                  Opinion of the Court                             9

       Accordingly, the judgment of the district court is
       AFFIRMED. 1




1 Baysa’s “Motion to vacate Judge Jung’s Rulings as to My False Arrest Claims
Against Archer and Redinger III” is DENIED.